Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	IDS’ dated 7/9/2022 now has been considered. 

Reasons for Allowance
3.	Claims 1-4, 6-7, 9, and 12-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  
The closest prior art Nathan et al. (US 20170371470, common inventor and same assignee) teaches a touch panel system (Figs. 3, 31, [0154]) comprising: a display (Fig. 30(37), [0297]); a cover (Fig. 30(77), [0298]); a controller (Fig. 22(30)) having a plurality of inputs (Fig. 22(18, 19)); 
a force-sensing touch panel (Fig. 30C), the force sensing panel comprising a layer structure stacked in a thickness direction between first and second surfaces, the layer structure comprising, from first surface to second surface ([0297]): 
a plurality of first electrodes (Figs. 22(8), 30C(8)) and a plurality of second electrodes (Figs. 22(26), 30C(26)), the plurality of first and second electrodes configured to define a coordinate system for sensing a location of a force applied to the touch panel in a plane perpendicular to the thickness direction (Fig. 30C, [0297]); 
a layer of piezoelectric material (Fig. 30C(10), [0297]); and 
a plurality of third electrodes (Figs. 22(9), 30C(9)); 
wherein the plurality of third electrodes (Figs. 22(9), 30C(9)) are configured such that signals received from the plurality of first, second and third electrodes enable determining unique locations corresponding to two or more forces applied to the touch panel concurrently ([0155]: multiple touch, [0269]); 
wherein the force-sensing touch panel (Fig. 22(92), Fig. 30C) is disposed between the display (Fig. 30C(37)) and the cover (Fig. 30C(77)) with the plurality of third electrodes between the layer of piezoelectric material (Fig. 30C(10)) and the cover ([0228], [0297] – [0299]), and
wherein each of the plurality of first, second and third electrodes (Figs. 22(8, 26, 9), 30C(8, 26, 9)) is connected to one of the inputs, wherein the controller (Fig. 22(30)) is configured to measure, for each of the plurality of first, second and third electrodes, a charge induced in response to application of one or more forces to the touch panel (Figs. 22, 30C, [0297]).  

The subject matter not found “a touch panel system comprising: … wherein widths of electrodes of the plurality of third electrodes are narrower than widths of electrodes of the plurality of first electrodes or electrodes of the plurality of second electrodes to avoid electrostatically screening the plurality of first and the plurality of second electrodes from a user”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, 
“a touch panel system comprising: … wherein widths of electrodes of the plurality of third electrodes are narrower than widths of electrodes of the plurality of first electrodes to avoid electrostatically screening the plurality of first electrodes from a user”, in combination with the other elements (or steps) of the brace and method recited in the claim 20, and 
“a touch panel system comprising: … wherein widths of electrodes of the plurality of third electrodes are narrower than widths of electrodes of the plurality of second electrodes to avoid electrostatically screening the plurality of second electrodes from a user”, in combination with the other elements (or steps) of the brace and method recited in the claim 22.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628